Case 2:20-cv-10031-AJT-EAS ECF No. 27, PageID.294 Filed 07/01/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HINO MOTORS MANUFACTURING,
USA, INC.,                                          Case No. 20-10031

            Plaintiff,                              SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

BOYER CONSULTING, LLC, ET AL.,                      U.S. MAGISTRATE JUDGE
                                                    ELIZABETH A. STAFFORD
            Defendants.

                                       /

ORDER GRANTING THE JOINT MOTION TO STAY PROCEEDINGS AGAINST BOYER
                         DEFENDANTS [26]

      Plaintiff, with the consent of Defendants, Boyer Consulting, LLC, and

affiliated individuals—Todd Shepley, Bruce Schroeder, and Johnathon Boyer—

have moved to stay the proceedings against those defendants. Proceedings will

continue unaffected against Defendant Chris Hetman. Given that settlement

negotiations are ongoing, the Court finds good cause for a stay.

      Accordingly,

      IT IS ORDERED that the joint Motion to Stay Proceedings Against Boyer

Defendants [26] is GRANTED.

      SO ORDERED.

                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: July 1, 2020                    Senior United States District Judge

                                      Page 1 of 1
